DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,6,38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 2, line 1, “fluid effluence conduit” has no prior antecedent basis.  It appears that “fluid” should be deleted, or alternatively in claim 1, line 8, “effluence” should be deleted.
              In claim 3, line 1, “fluid effluence conduit” has no prior antecedent basis.  It appears that “fluid” should be deleted, or alternatively in claim 1, line 8, “effluence” should be deleted.
              In claim 6, lines 1 and 2, “adapted to be” should be inserted after “opening” to clarify that the openings are located when the device is inserted in the oral cavity, and to clarify that the oral cavity is not being positively claimed.
              In claim 38, line 1, “oral insert” should be –system--.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,8,9,11,12,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuschik et al 20190000599.
               Regarding Claim 1, Hanuschik et al discloses a system for cleaning a user’s oral cavity, the system comprising: a fluid reservoir 102; and an oral insert 106 comprising an upper portion that is sized and shaped to receive a user's upper teeth (Figs. 1E-1H show the insert designed to receive the patient’s teeth), a lower portion that is sized and shaped to receive a user's lower teeth (Figs, 1E-1H show the insert designed to receive the patient’s teeth), and a plurality of fluid nozzles 174 located in the upper portion and the lower portion and directed toward interproximal spaces between the user’s teeth (see paragraph 41 which recites that the oral insert may comprise an arrangement of fluid openings positioned to provide a customized fluid flow over a user's teeth...the oral insert may comprise a custom arrangement of a plurality of fluid openings or nozzles where each of the nozzles is positioned to target a specific dental feature or structure), and an effluence conduit located between the upper portion and the lower portion and configured to channel fluid from a posterior or lingual region to an anterior or facial region of the user's oral cavity (see paragraph 41 and 45).  


                 With regard to claim 3, Hanuschik et al discloses the system of claim 1, wherein the fluid effluence conduit comprises a central port 124 located at a central region of the oral insert, a first fluid cavity on a right side of the oral insert (the interior fluid cavity on the right side of the insert, see fig. 1F), and a second fluid cavity on a left side of the oral insert (the interior fluid cavity on the left side of the insert, see fig. 1F), wherein the first and second fluid cavities are in fluid communication with the central port 124.  See paragraph 52.

                 With regard to claim 8, Hanuschik et al discloses the system of claim 1, further comprising a handle 104 comprising a fluid conduit 105 in fluid communication with the fluid reservoir 102.

                 With regard to claim 9, Hanuschik et al discloses the system of claim 1, wherein the oral insert has a U-shaped curve that corresponds with a curvature of the user's mandible and/or maxilla.  See fig. 1D.

                  With regard to claim 10, Hanuschik et al discloses the system of claim 1, wherein the upper portion of the oral insert has a U-shaped curve that corresponds with a curvature of the user's maxilla and the lower portion of the oral insert has a U-shaped curve that corresponds with a curvature of the user's mandible. See fig. 1D.

.
                 
Allowable Subject Matter
Claims 95-97 are allowed.
Claims 18-21,36,37,54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6,38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772